                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RONALD SGARLATA, et al.,                         Case No. 17-cv-06956-EMC
                                   8                      Plaintiffs,
                                                                                            ORDER GRANTING DEFENDANTS’
                                   9               v.                                       MOTION TO DISMISS SECOND
                                                                                            AMENDED COMPLAINT
                                  10       PAYPAL HOLDINGS, INC., et al.,
                                                                                            Docket No. 79
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             Defendants PayPal Holdings, Inc., TIO Networks ULC, TIO Networks USA, Inc., Daniel

                                  14   H. Schulman, John D. Rainey, Jr., and John Kunze (collectively, “Defendants”) move to dismiss

                                  15   Plaintiffs Michael Eckert and Edwin Bells’ (“Plaintiffs”) second amended complaint (“SAC”).

                                  16   Plaintiffs bring this action individually and on behalf of all others who purchased PayPal securities

                                  17   between November 10, 2017 and December 1, 2017 (the “Class Period”). Plaintiffs claim that

                                  18   they purchased PayPal securities at allegedly inflated prices during the Class Period. The Court
                                  19   previously dismissed Plaintiffs’ first amended complaint (“FAC”) with leave to amend. Docket

                                  20   No. 78. The SAC continues to allege claims for relief against Defendants under 10(b), 10b–5, and

                                  21   20(a).1

                                  22             Pending before the Court is Defendants’ Motion to Dismiss (“Mot.”) the SAC pursuant to

                                  23   Federal Rules of Civil Procedure Rule 12(b)(6), Rule 9(b), and the Private Securities Litigation

                                  24   Reform Act (“PSLRA”). Docket No. 79.

                                  25

                                  26
                                  27
                                       1
                                  28    In contrast with the FAC, Plaintiffs have not named Hamed Shahbazi (who served as Vice
                                       President of Bill Pay for PayPal during the Class Period) as a defendant.
                                   1                                        I.       BACKGROUND

                                   2   A.       Factual Background2

                                   3            “On February 14, 2017, PayPal announced an agreement to purchase TIO Networks

                                   4   Corporation for $233 million.” Id. ¶ 3. “TIO is a bill-pay management company that processed

                                   5   roughly $7 billion in bill payments on behalf of fourteen (14) million customers in 2016.” Id.

                                   6            Plaintiffs’ claims arise from press releases that they allege were materially misleading. On

                                   7   November 10, 2017, Defendants TIO and PayPal issued press releases (the “November

                                   8   Announcement”). The November Announcement read as follows:

                                   9                   PayPal Holdings, Inc. (Nasdaq: PYPL) announced that TIO
                                                       Networks (TIO), a publicly traded company PayPal acquired in July
                                  10                   2017, has suspended operations to protect TIO’s customers. This
                                                       suspension of services is a result of PayPal’s discovery of security
                                  11                   vulnerabilities on the TIO platform and issues with TIO’s data
                                                       security program that do not adhere to PayPal's information security
                                  12                   standards. TIO is not integrated into PayPal’s platform. The PayPal
Northern District of California
 United States District Court




                                                       platform is not impacted by this situation in any way and PayPal’s
                                  13                   customers’ data remains secure.
                                  14                   Upon the recent discovery of this vulnerability on the TIO platform,
                                                       PayPal took action by initiating an internal investigation of TIO and
                                  15                   bringing in additional third-party cybersecurity expertise to review
                                                       TIO’s bill payment platform. A focus of the investigation will also
                                  16                   include TIO’s practices and representations prior to the acquisition.
                                  17   Concurrent with this press release in November, TIO posted the following statement on its

                                  18   website:

                                  19                   On Friday, November 10, 2017, TIO Networks suspended our
                                                       operations due to the discovery of security vulnerabilities on the
                                  20                   TIO platform and issues with TIO’s data security program. While
                                                       we apologize for any inconvenience this suspension of services may
                                  21                   cause, the security of TIO’s systems and the protection of TIO’s
                                                       customers are our highest priorities. We are actively investigating
                                  22                   this situation and working with appropriate authorities to safeguard
                                                       TIO customers.
                                  23

                                  24   TIO also sent the following message to some of its customers:

                                  25                   On November 10, PayPal announced that TIO Networks, a publicly
                                                       traded company that PayPal acquired in July 2017, suspended
                                  26                   operations to protect TIO’s customers. This suspension of services
                                                       is a result of PayPal’s discovery of security vulnerabilities on the
                                  27

                                  28   2
                                           The facts between the FAC and the SAC are largely unchanged, with minor amendments.
                                                                                        2
                                                      TIO platform and issues with TIO’s data security program that do
                                   1                  not adhere to PayPal’s information security standards.
                                   2   FAC ¶ 40. Then, on December 1, 2017, TIO and PayPal released a statement disclosing that, in

                                   3   fact, a breach had occurred and that the confidential information of 1.6 million users had been

                                   4   potentially compromised. Id. ¶ 5. The press release dated December 1, 2017 (the “December

                                   5   Announcement”), read as follows:

                                   6                  PayPal Holdings, Inc. (Nasdaq: PYPL) today announced an update
                                                      on the suspension of operations of TIO Networks (TIO), a publicly
                                   7                  traded payment processor PayPal acquired in July 2017. A review of
                                                      TIO’s network has identified a potential compromise of personally
                                   8                  identifiable information for approximately 1.6 million customers.
                                                      The PayPal platform is not impacted in any way, as the TIO systems
                                   9                  are completely separate from the PayPal network, and PayPal’s
                                                      customers’ data remains secure.
                                  10
                                                      As announced on November 10, PayPal suspended the operations of
                                  11                  TIO to protect customer data as part of an ongoing investigation of
                                                      security vulnerabilities of the TIO platform. This ongoing
                                  12                  investigation has identified evidence of unauthorized access to
Northern District of California




                                                      TIO’s network, including locations that stored personal information
 United States District Court




                                  13                  of some of TIO’s customers and customers of TIO billers. As a
                                                      result, PayPal is taking steps to protect affected customers.
                                  14
                                                      TIO has also begun working with the companies it services to notify
                                  15                  potentially affected individuals, and PayPal is working with a
                                                      consumer credit reporting agency to provide free credit monitoring
                                  16                  memberships. Individuals who are affected will be contacted
                                                      directly and receive instructions to sign up for monitoring.
                                  17

                                  18   Defendants’ Request for Judicial Notice, Ex. E.3 The following trading day, December 4, 2017,

                                  19   PayPal’s share price dropped $4.33 (5.75%) and closed at $70.97. SAC ¶ 40.

                                  20          Plaintiffs contend the November Announcement failed to fully disclose the seriousness of

                                  21   the security breach. Id. ¶ 30. Instead, Plaintiffs assert that Defendants were aware of an alleged

                                  22   breach of TIO’s security that exposed the personal information of TIO’s customers, bill-pay

                                  23   clients, and employees. Id. Plaintiffs argue this omission was materially misleading. They assert

                                  24   the drop in price following the December Announcement, which disclosed the potential

                                  25

                                  26   3
                                         The Court DENIES Defendants’ RJN as to Exhibits A and B as moot because these exhibits are
                                  27   not relevant to resolving this motion. The Court GRANTS Defendants’ RJN as to Exhibits C, D,
                                       and E as incorporated by reference because Plaintiffs referenced them throughout the SAC, and
                                  28   they form the basis for Plaintiffs’ claims. Notice is taken of the fact that the announcements were
                                       released, but not for the truth of the statements therein.
                                                                                           3
                                   1   compromise of 1.6 million users’ data, caused the loss in stock value suffered by Plaintiffs.

                                   2          In asserting their claims of securities fraud by Defendants, Plaintiffs rely primarily on three

                                   3   confidential former employees’ (“FE") statements. Below are the statements from the three FEs,

                                   4   and how their statements in the SAC were amended from the FAC:

                                   5          1.      Former Employee 1

                                   6                  FE1 was a Support Operations Manager at TIO from February 2016
                                                      to March 2018, and reported to Senior Vice-President of Operations
                                   7                  at TIO. FE1 learned of the breach on November 10, 2017 when FE1
                                                      and colleagues received an email around 3 p.m. inviting them to a
                                   8                  special meeting. They learned that TIO would be shut down and
                                                      were told that someone had access to confidential information for
                                   9                  customers. FE1 was informed at the special meeting that someone
                                                      had accessed the names and addresses for customers as well as
                                  10                  employees’ information, including gender, social security, numbers,
                                                      and dates of birth. FE1 also recalled that they were informed at
                                  11                  that meeting that the intruder had accesses confidential customer
                                                      information, and that PayPal said someone had tools and had
                                  12                  accessed confidential information, which was sitting in the TIO
Northern District of California




                                                      Networks’ servers.
 United States District Court




                                  13

                                  14   SAC ¶ 31 (emphasis added to illustrate amendment).

                                  15          2.      Former Employee 2

                                  16                  FE2 was a contract Senior Systems Administrator at TIO Networks
                                                      in Vancouver from September 2017 to February 2018, reporting to
                                  17                  TIO IT Manager Mike McKenzie. FE2 stating that in early
                                                      November while waiting for an all-hands TIO meeting in their
                                  18                  conference room FE2 was summoned back to a different office to
                                                      hear an announcement from Kunze, telling that TIO had actually
                                  19                  been breached. FE2 states that PayPal discovered the breach during
                                                      a security analysis of the TIO network, and that when they were
                                  20                  doing so, they discovered someone in the system. Immediately after
                                                      Kunze informed FE2 of the breach, the network team immediately
                                  21                  severed the link between the corporate and production side of the
                                                      network, the latter of which being where sensitive customer
                                  22                  information was stored, in an attempt to minimize harm to
                                                      customers. FE2 understood the decision to sever ties between the
                                  23                  two halves of the network to demonstrate a serious concern that
                                                      TIO’s customer information was in jeopardy or already had been
                                  24                  compromised.
                                  25   SAC ¶ 33 (emphasis added to illustrate amendment).

                                  26          3.      Former Employee 3

                                  27                  FE3 was Senior .NET Developer for TIO from January 2010 until
                                                      April 1, 2018, who designed, implemented and maintained the
                                  28                  billing and payment systems for TIO. FE3 also performed
                                                                                         4
                                                      integrations between clients’ application programming interfaces
                                   1                  and TIO’s server. FE3 stated that employees of TIO learned of a
                                                      security breach in early November when TIO announced it had
                                   2                  discovered a vulnerability. It was FE3’s understanding that this was
                                                      also the time the breach was discovered.
                                   3

                                   4   SAC ¶ 34 (emphasis added to illustrate amendment). Plaintiffs assert that the FE statements, as

                                   5   amended, demonstrate that Defendants knew at the time of the November Announcement that it

                                   6   was materially misleading.

                                   7   B.     Procedural Background

                                   8          Plaintiffs filed this action on December 6, 2017. Docket No. 1. On March 15, 2018, the

                                   9   Court appointed Michael Eckert and Edwin Bell as interim co-lead plaintiffs. Docket No. 31.

                                  10   Plaintiffs filed their FAC on June 13, 2018. Docket No. 57. Thereafter, Defendants filed motions

                                  11   to dismiss the FAC. Docket Nos. 59, 61. The Court dismissed the FAC with leave to amend.

                                  12   Docket No. 75. Plaintiffs filed their SAC on January 14, 2019. Docket No. 76.
Northern District of California
 United States District Court




                                  13                                    II.       LEGAL STANDARDS

                                  14   A.     Rule 12(b)(6)

                                  15          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  16   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  17   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  18   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  19   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                  20   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must .

                                  21   . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d

                                  22   1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true and

                                  23   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  24   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  25   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  26   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  27

                                  28
                                                                                          5
                                   1   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted).4 “A claim has facial

                                   2   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                   3   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                   4   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                   5   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                   6   B.     Rule 9(b) and the Private Securities Litigation Reform Act (“PLSRA”)

                                   7          The PSLRA imposes additional pleading requirements. Ronconi v. Larkin, 253 F.3d 423,

                                   8   429 (9th Cir. 2001). “In alleging fraud or mistake, a party must state with particularity the

                                   9   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). In order to “properly allege

                                  10   falsity, a securities fraud complaint must now ‘specify each statement alleged to have been

                                  11   misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

                                  12   the statement or omission is made on information and belief, . . . state with particularity all facts
Northern District of California
 United States District Court




                                  13   on which that belief is formed.’” In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 876–77 (9th

                                  14   Cir. 2012) (quoting 15 U.S.C. § 78u–4(b)(1)) (marks of omission in original).

                                  15          Scienter must also be pled with greater particularity. For a private securities fraud

                                  16   complaint to survive a Rule 12(b)(6) motion to dismiss, pleadings must raise a “strong inference”

                                  17   that Defendants made misleading statements to investors knowingly or with deliberate

                                  18   recklessness. Ronconi, 253 F.3d at 429. In particular, a “plaintiff may recover money damages

                                  19   only on proof that the defendant acted with a particular state of mind, the complaint shall, with

                                  20   respect to each act or omission alleged to violate [section 10(b)], state with particularity facts

                                  21   giving rise to a strong inference that the defendant acted with the required state of mind.” 15

                                  22   U.S.C.A. § 78u-4. The term scienter for the purposes of section 10(b) “refers to a mental state

                                  23   embracing intent to deceive, manipulate, or defraud.” Ernst & Ernst v. Hochfelder, 425 U.S. 185,

                                  24   193 n.12 (1976). A plaintiff must show that “the defendants made false or misleading statements

                                  25   either intentionally or with deliberate recklessness.” Zucco Partners, LLC v. Digimarc Corp., 552

                                  26
                                  27   4
                                         A court “need not . . . accept as true allegations that contradict matters properly subject to
                                  28   judicial notice or by exhibit.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
                                       2001).
                                                                                           6
                                   1   F.3d 981, 991 (9th Cir. 2009), as amended (Feb. 10, 2009). Plaintiffs’ assertion of a strong

                                   2   inference of scienter “must be more than merely plausible or reasonable—it must be cogent and at

                                   3   least as compelling as any opposing inference of nonfraudulent intent.” Tellabs, Inc. v. Makor

                                   4   Issues & Rights, Ltd. 551 U.S. 308, 314 (2007). When evaluating scienter, a court must “engage

                                   5   in a comparative evaluation,” and must consider “not only inferences urged by the plaintiff,” but

                                   6   the court must also consider “competing inferences rationally drawn from the facts alleged.” Id.

                                   7           “Section 10(b) of the Securities Exchange Act of 1934 makes it unlawful for ‘any person .

                                   8   . . [t]o use or employ, in connection with the purchase or sale of any security registered on a

                                   9   national securities exchange . . . any manipulative or deceptive device or contrivance in

                                  10   contravention of such rules and regulations as the Commission may prescribe as necessary or

                                  11   appropriate in the public interest or for the protection of investors.” Zucco Partners, LLC, 552

                                  12   F.3d at 990 (quoting 15 U.S.C. § 78j(b)) (internal quotation marks omitted) (alterations in
Northern District of California
 United States District Court




                                  13   original).

                                  14           Rule 10b–5 states:

                                  15                  It shall be unlawful for any person, directly or indirectly, by the use
                                                      of any means or instrumentality of interstate commerce, or of the
                                  16                  mails or of any facility of any national securities exchange, (a) To
                                                      employ any device, scheme, or artifice to defraud, (b) To make any
                                  17                  untrue statement of a material fact or to omit to state a material fact
                                                      necessary in order to make the statements made, in the light of the
                                  18                  circumstances under which they were made, not misleading, or (c)
                                                      To engage in any act, practice, or course of business which operates
                                  19                  or would operate as a fraud or deceit upon any person, in connection
                                                      with the purchase or sale of any security.
                                  20

                                  21   17 C.F.R. § 240.10b–5. “The SEC promulgated Rule 10b–5 pursuant to authority granted under §

                                  22   10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j(b). Although neither Rule 10b–5

                                  23   nor § 10(b) expressly creates a private right of action, [the Supreme] Court has held that ‘a private

                                  24   right of action is implied under § 10(b).’” Janus Capital Grp., Inc. v. First Derivative Traders,

                                  25   564 U.S. 135, 141–42 (2011) (quoting Superintendent of Ins. of N.Y. v. Bankers Life & Casualty

                                  26   Co., 404 U.S. 6, 13, n. 9 (1971)).

                                  27           To succeed on a claim under section 10(b) and Rule 10b–5, a plaintiff must show: “(1) a

                                  28   material misrepresentation or omission; (2) scienter; (3) a connection between the
                                                                                         7
                                   1   misrepresentation or omission and the purchase or sale of a security; (4) reliance; (5) economic

                                   2   loss; and (6) loss causation.” Oregon Pub. Employees Ret. Fund v. Apollo Grp. Inc., 774 F.3d

                                   3   598, 603 (9th Cir. 2014) (citing Stoneridge Inv. Partners, LLC v. Scientific–Atlanta, Inc., 552 U.S.

                                   4   148, 157 (2008)). A complaint asserting claims under section 10(b) and Rule 10b–5 “must satisfy

                                   5   the dual pleading requirements of Federal Rule of Civil Procedure 9(b) and the PSLRA.” Zucco

                                   6   Partners, LLC, 552 F.3d at 990.

                                   7                                        III.      DISCUSSION

                                   8   A.     A Material Misrepresentation or Omission: Falsity

                                   9          The Court previously found that Plaintiffs’ claims satisfied the pleading requirements for

                                  10   falsity. Docket No. 75 (the November Announcement “could plausibly have created an

                                  11   impression that only a potential vulnerability and not an actual breach had been discovered, and

                                  12   certainly not one which threatened the privacy of 1.6 million users.”). Defendants request the
Northern District of California
 United States District Court




                                  13   Court to reconsider its previous ruling, Mot. at 17, while claiming, alternatively, that they are not

                                  14   bound by the findings relating to an inoperative complaint. Reply at 3. Plaintiffs claim that the

                                  15   Court need not revisit the prior finding because the falsity argument remains unchanged from the

                                  16   FAC to the SAC. Opp. at 22. Defendants cite to Askins v. U.S. Department of Homeland

                                  17   Security, 899 F.3d 1035, 1043 (9th Cir. 2018), which holds that the “district court may decide the

                                  18   second motion to dismiss in the same way it decided the first, but permitting the filing of an

                                  19   amended complaint requires a new determination.”

                                  20          As with the FAC, the alleged false, misleading statement arises from the November

                                  21   Announcement. SAC ¶ 39–41. Here, Defendants set forth the same arguments against falsity as

                                  22   they did in their prior motion to dismiss. Compare Mot. at 17–18, with Docket No. 61 at 7–10.

                                  23   Specifically, they claim that the November Announcement must be “necessarily inconsistent” with

                                  24   the subsequent December Announcement. Reply at 2.

                                  25          To prove falsity for the purposes of Section 10(b) and Rule 10b–5, Plaintiffs must “specify

                                  26   each statement alleged to have been misleading, [and] the reason or reasons why the statement is

                                  27   misleading.” 15 U.S.C. § 78u–4(b)(1). As this Court concluded in its earlier ruling, a literally true

                                  28   statement “can be misleading and thus actionable under the securities laws.” Brody v.
                                                                                         8
                                   1   Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002) (citing In re GlenFed Sec. Litig., 42

                                   2   F.3d 1541, 1551 (9th Cir. 1994)). “To be actionable under the securities laws, an omission must

                                   3   be misleading; in other words, it must affirmatively create an impression of a state of affairs that

                                   4   differs in a material way from the one that actually exists.” Id. (citing McCormick v. The Fund

                                   5   American Cos., 26 F.3d 869, 880 (9th Cir. 1994)).

                                   6          Plaintiffs’ contention was, and still is, that the November Announcement was false and

                                   7   misleading “because they disclosed only a security vulnerability, rather than an actual security

                                   8   breach that potentially compromised all 16 million TIO customers, which PayPal and TIO did not

                                   9   acknowledge had been detected . . . .” SAC ¶ 42 (emphasis added). Specifically, Plaintiffs allege

                                  10   “that an unknown but unauthorized person or entity was at that time logged in to TIO’s networks

                                  11   and had access to the financial information of 1.6 million users.” Id. ¶ 4.5 Defendants continue to

                                  12   argue that the November Announcement was consistent with the December Announcement—i.e.,
Northern District of California
 United States District Court




                                  13   that the prior announcement disclosing the investigation of vulnerabilities was not inconsistent

                                  14   with the subsequent announcement revealing an actual security breach. Mot. at 18.

                                  15          As the Court found in its previous order, Defendants’ November Announcement purported

                                  16   to disclose a “vulnerability” in TIO’s security, which triggered an investigation and review. This

                                  17   disclosure could plausibly have created an impression that only a potential vulnerability and not an

                                  18   actual breach had been discovered, and a vulnerability differs considerably from a breach that

                                  19   actually threatens the privacy of 1.6 million users. See Berson v. Applied Signal Tech., Inc., 527

                                  20   F.3d 982, 987 (9th Cir. 2008) (finding that “[i]t goes without saying that investors would treat” a

                                  21   risk and a certainty differently). Notwithstanding the December Announcement being

                                  22   “corrective” and “not inconsistent,” the November Announcement could reasonably have created a

                                  23   false impression that had the effect of misleading investors.

                                  24          At the hearing, Defendants argued that plausibility is not sufficient for a finding of

                                  25   falsity—i.e., the heightened pleading standard applies to the false and misleading statement as well

                                  26   as the scienter. See Brody, 280 F.3d 997 (“[i]n order to survive a motion to dismiss under the

                                  27
                                       5
                                  28    Apparently there are 16 million bill pay accounts that TIO served, but 1.6 million is the number
                                       of customers whose accounts were compromised.
                                                                                       9
                                   1   heightened pleading standards of the [PLSRA], the plaintiffs' complaint must specify the reason or

                                   2   reasons why the statements made by [the defendant] were misleading.”). But even so, the result is

                                   3   the same because Plaintiffs have specifically pled, with detail, why the November Announcement

                                   4   was misleading—e.g., because current or potential investors understood the security vulnerability

                                   5   to be minor. See SAC ¶¶ 39–41. Accordingly, Plaintiffs have again adequately pled a misleading

                                   6   statement.

                                   7   B.     Scienter and Loss Causation

                                   8          To survive a motion to dismiss, however, Plaintiffs must also demonstrate with

                                   9   particularity that the speaker (here, Mr. Kunze) made the misleading statement with a guilty state

                                  10   of mind. Here, scienter is premised on Plaintiffs’ argument that a holistic view of the SAC

                                  11   supports their allegation that Defendants, particularly Mr. Kunze, knew of an actual data breach

                                  12   and compromise of the privacy of millions of customers at the time of the November
Northern District of California
 United States District Court




                                  13   Announcement; Plaintiffs’ loss-causation theory relies on the fact that when the public learned

                                  14   about the actuality of the breach and its severity (affecting 1.6 million customers), the price of

                                  15   PayPal’s stock dropped 5.75%.

                                  16          To succeed under the loss-causation theory alleged in the SAC, Plaintiffs must satisfy the

                                  17   heightened pleading requirements for scienter—specifically, that Defendants knew not only of a

                                  18   vulnerability but an actual breach which compromised the privacy of 1.6 million customers. In re

                                  19   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (quoting In re Daou Sys., Inc., 411

                                  20   F.3d 1006, 1014 (9th Cir.2005)) (recognizing that a plaintiff must “demonstrate a causal

                                  21   connection between the deceptive acts that form the basis for the claim of securities fraud and the

                                  22   injury suffered by the plaintiff”).

                                  23          Plaintiffs continue to rely on three former employees of TIO to support a showing of

                                  24   scienter. SAC ¶¶ 30–35. In addition to these employees, Plaintiffs now also rely on the

                                  25   statements of a cybersecurity expert they engaged to “review[] PayPal’s and TIO’s public

                                  26   statements on November 10 and December 1, confidential witness statements set forth in [the

                                  27   SAC], and publicly available information concerning TIO’s breach.” SAC ¶ 36.

                                  28
                                                                                         10
                                   1          1.      Former TIO employees

                                   2          The Court previously dismissed the FAC when it found the FE statements failed to satisfy

                                   3   the scienter requirement because they showed “at most [] that some of the Defendants may have

                                   4   known that there was some breach in TIO’s platform. They do not substantiate allegations that

                                   5   Defendants on November 10, 2017, ‘determined that an unknown but unauthorized person or

                                   6   entity was at that time logged in to TIO’s networks and had access to the personal financial

                                   7   information of 1.6 million users.’” Docket No. 70 (emphasis in original).

                                   8          As such, most of the SAC’s amendments are based on the amended FE statements.

                                   9   Confidential witness statements can create a strong inference of scienter only if the reporting

                                  10   witness has “reliable personal knowledge of the defendants’ mental state.” Zucco Partners, LLC

                                  11   v. Digimarc Corp., 552 F.3d 981, 998 (9th Cir. 2009), as amended (Feb. 10, 2009). The Ninth

                                  12   Circuit has articulated a two-prong test for a plaintiff relying on confidential-witness statements to
Northern District of California
 United States District Court




                                  13   prove scienter: (1) statements must be described with sufficient particularity to establish their

                                  14   reliability and personal knowledge; and (2) the statements must themselves be indicative of

                                  15   scienter. Id. at 994 (citing In re Daou Sys., Inc., 411 F.3d 1006, 1015–16, 1022 (9th Cir. 2005)).

                                  16   Therefore, for the FEs to support the necessary finding of scienter, the FEs’ statements must

                                  17   demonstrate with reliable facts creating a “strong inference” that Mr. Kunze knew of or recklessly

                                  18   disregarded the breach, the magnitude of which could have affected 1.6 million customers.

                                  19                  a.      Former Employee 1

                                  20          FE1 stated she learned of the breach on November 10, 2017, when she received an e-mail

                                  21   around 3:00 p.m., inviting her to a special meeting where she and other employees “were told that

                                  22   someone had access to confidential information for customers.” SAC ¶ 31. Plaintiffs further

                                  23   allege that “FE1 was informed at the special meeting that someone had accessed the names and

                                  24   addresses for customers as well as employees’ information, including gender, social security

                                  25   numbers, and dates of birth. FE1 also recalled that they were informed at the meeting that the

                                  26   intruder had accessed confidential customer information, and that PayPal said someone had tools

                                  27   and had accessed confidential information, which was sitting in the TIO Networks’ servers.” Id.

                                  28   (emphasis added). Accordingly, because of this, FE1 “understood the breach had potential to
                                                                                         11
                                   1   impact all TIO customers and all TIO employees—everyone whose personal information was

                                   2   stored on its servers.” Id. (emphasis removed).

                                   3          Like FE1’s statements in the FAC, FE1’s recounting of the events in the SAC still fails to

                                   4   show that Mr. Kunze knew, by the November Announcement, that someone had compromised the

                                   5   data of 1.6 million TIO customers. No statement is attributed to Mr. Kunze or any of the other

                                   6   individual defendants. Nor do the alleged statements made at the meeting show that the individual

                                   7   defendants knew the breach had compromised the records of 1.6 million customers. FE1’s

                                   8   statement is made more problematic by the fact that the amended statement is inconsistent with

                                   9   FE1’s prior statement. Previously, FE1 is quoted as stating that “they suspected or saw” that

                                  10   someone had access to customer data (FAC ¶ 32), which is materially different than “they were

                                  11   informed” of the intrusion (SAC ¶ 31). There is a distinct difference in degree of certainty and, by

                                  12   implication, the depth of the company’s knowledge regarding the breach. This discrepancy raises
Northern District of California
 United States District Court




                                  13   credibility concerns about FE1. See Zucco, 552 F.3d at 995 (reliability and personal knowledge

                                  14   must be satisfied in the first prong of the two-part test); In re Maxwell Techs., Inc. Sec. Litig., 18

                                  15   F. Supp. 3d 1023, 1034 (S.D. Cal. 2014) (a court must “examine the witnesses for indicia of

                                  16   reliability and personal knowledge . . . .”).

                                  17          In sum, FE1’s statements fail for three reasons. First, that an unknown individual informed

                                  18   FE1 at a special meeting of a breach of confidential information, and that “PayPal said someone

                                  19   had tools and had accessed confidential information” fails to show specifically who at PayPal

                                  20   informed FE1 of the breach or what the individual said. In particular, the SAC fails to connect the

                                  21   dots as to who informed her of the breach at the specially-called meeting, or why the unknown

                                  22   individual felt obliged to report the breach to FE1 in her role as a Support Operations Manager.

                                  23   Second, nearly all the amendments to FE1’s summary relies on hearsay (e.g., she was informed by

                                  24   an unnamed person at PayPal and informed by an unnamed person at the meeting), which the

                                  25   Court must weigh against reliability when considering scienter. See Zucco, 552 F.3d at 998, n. 4

                                  26   (hearsay statements relied upon by confidential witnesses may not be sufficiently reliable,

                                  27   plausible, or coherent to warrant further consideration of proving the scienter requirement).

                                  28   Lastly, as discussed in above, FE1’s memory of the meeting in the FAC contradicts her account in
                                                                                          12
                                   1   the SAC. Compare FAC ¶ 32 (“they suspected or saw that someone had access to customer data .

                                   2   . . .” and that “[t]hey shut down service to complete the investigation.”); with SAC ¶ (“[we] were

                                   3   informed at the special meeting that someone had accessed the names and addresses for customers

                                   4   as well as employees’ information . . . and that PayPal said someone had tools and had accessed

                                   5   confidential information . . . .”).

                                   6           Plaintiffs argue that this Court previously credited the FEs’ statements as reliable. This is

                                   7   not so—the Court never opined on the reliability of the FE statements. The Court’s prior decision

                                   8   assumed arguendo that the statements “at most establish that some of the Defendants may have

                                   9   known that that there was some breach in TIO’s platform. They do not substantiate allegations

                                  10   that Defendants on November 10, 2017, ‘determined that an unknown but unauthorized person or

                                  11   entity was at the time logged into TIO’s networks and had access to personal information of 1.6

                                  12   million users.” Docket No. 75 at 11. FE1’s amended statement remain deficient.
Northern District of California
 United States District Court




                                  13           In particular, the statement on its face do not show—let alone mention—that Mr. Kunze

                                  14   had knowledge of a breach affecting 1.6 million customers and used that knowledge (or recklessly

                                  15   disregarded it) to deceive the market. Yet, Plaintiffs must allege Mr. Kunze’s scienter because he

                                  16   is the only alleged speaker relative to the November Agreement. See Declaration of Ludwig,

                                  17   Exhibit A, at 15:21–22 (“That’s right, Your Honor. And let’s be specific. Scienter has to be to

                                  18   Mr. Kunze, who’s the only alleged speaker.”). FE1’s statements are not sufficiently indicative of

                                  19   scienter.6

                                  20
                                       6
                                  21     Plaintiffs cite S. Ferry LP #2 v. Killinger, 687 F. Supp. 2d 1248, 1254 (W.D. Wash. 2009) for the
                                       proposition that a complaint may rely on either direct or circumstantial evidence to plead scienter
                                  22   adequately. However, an expanded reading of the passage to which Plaintiffs cite reads “but even
                                       the circumstantial allegations in the complaint must be strong and particular enough to withstand
                                  23   the PLSRA’s heighted pleading requirements. Id. (citing In re Silicon Graphics Inc. Sec. Litig.,
                                       183 F.3d 970, 974 (9th Cir. 1999), as amended (Aug. 4, 1999). Plaintiffs next two cases are case-
                                  24   specific applications of circumstantial evidence. See In re UTStarcom, Inc. Sec. Litig., 617 F.
                                       Supp. 2d 964, 975 (N.D. Cal. 2009) ($400 million in restated revenues can support an inference of
                                  25   scienter because revenues must be earned before it can be recognized.); In re Alstom SA, 406 F.
                                       Supp. 2d 433, 504 (S.D.N.Y. 2005) (trial court finds pleadings sufficiently show a strong
                                  26   inference that the cost overruns were widely known). Here, Plaintiffs do not analogize the alleged
                                       security breach with restated revenues, nor does the SAC allege with specificity that the breach
                                  27   was “widely known,” especially given that it was a “special meeting” where FE1 learned of this
                                       information. Confidential statements can only create a strong inference of scienter when the
                                  28   reporting witness has reliable personal knowledge of the defendants’ mental state. See Zucco,
                                       552, F.3d at 998.
                                                                                          13
                                   1                  b.      Former Employee 2 and 3

                                   2          FE2’s amended statement reiterates the earlier assertion that Mr. Kunze announced, in a

                                   3   closed meeting, that TIO had actually been breached. SAC ¶ 33. Like the FAC, at most, this

                                   4   statement, if believed, may show that there was some breach in the TIO platform known to Mr.

                                   5   Kunze. The new statement, however, goes on to state that “immediately after Kunze informed

                                   6   FE2 of the breach, the network team immediately severed the link between the corporate and

                                   7   production side of the network, the latter of which being where sensitive customer information

                                   8   was stored, in an attempt to minimize harm to customers.” Id. FE2’s new statement does not

                                   9   take the extra step of specifically pleading, as the PSLRA and Rule 9(b) require, that Mr. Kunze

                                  10   had knowledge of the magnitude of the breach. Instead, Plaintiffs seek to infer that the subsequent

                                  11   severing of the network is somehow an admission that Mr. Kunze had knowledge of the depth of

                                  12   the breach (reaching 1.6 million customers); but this inference is less cogent and compelling than
Northern District of California
 United States District Court




                                  13   the inference that the severing of the network was for preventative measures pending further

                                  14   investigation. In essence, FE2’s statement remains substantively unchanged between the FAC and

                                  15   SAC. Similarly, FE3’s statement remains substantively unchanged between the FAC and SAC.

                                  16   Like FE1’s statement, FE3’s statement does not even mention Mr. Kunze, and simply claims that

                                  17   it was her understanding (rather than Mr. Kunze having knowledge) that there was a breach in

                                  18   November 2017.

                                  19          The Ninth Circuit requires that confidential witnesses meet the two-prong test of

                                  20   reliability. See Daou, 411 F.3d at 1014; Zucco, 552 F.3d at 991 (first, the statements must be

                                  21   described with sufficient particularity to establish their reliability and personal knowledge; and

                                  22   second, the statements must themselves be indicative of scienter). None of the FEs’ statements,

                                  23   either individually or collectively, meet that test of reliability in demonstrating that Mr. Kunze

                                  24   knew on November 10, 2017, of the magnitude of the breach when he made the November

                                  25   Announcement.

                                  26          The weakness of any inference of scienter is underscored by the lack of any obvious

                                  27   incentive to mislead. There is no allegation of motivation – e.g., that Defendants sold stock during

                                  28   the Class Period or that any of the individual defendants stood to gain a profit from the alleged
                                                                                         14
                                   1   wrongdoing. Nor is there any satisfying explanation of what benefit Defendants hoped to gain by

                                   2   delay disclosure of the full scope of the breach by three weeks. This was not like overestimating

                                   3   financial performance of a company with the hope and possibility that financial fortunes might

                                   4   improve and thereby mask an otherwise misleading statement. If there were a breach causing 1.6

                                   5   million customer files to be compromised, that fact could not be undone, mooted, or masked by

                                   6   waiting three weeks.7

                                   7          2.      Cybersecurity Expert (Mr. Kenny Yeung)

                                   8          To bolster their showing of scienter, Plaintiffs “engaged the services of a cybersecurity

                                   9   expert in determining what information was likely available to TIO regarding the scope of

                                  10   potential compromise of TIO customers’ data at the time the breach was discovered on November

                                  11   10.” SAC ¶ 36. Defendants take issue with the use of Mr. Yeung’s conclusions because he has no

                                  12   personal knowledge about what occurred at TIO. Mot. at 12.
Northern District of California
 United States District Court




                                  13          Both parties agree that there is authority for the proposition that a plaintiff can support a

                                  14   securities fraud claim with opinions provided by an expert. In Nursing Home Pension Fund,

                                  15   Local 144 v. Oracle Corporation, a case alleging false reporting of revenue and

                                  16   misrepresentations regarding sales projections by defendant Oracle, the Ninth Circuit found that

                                  17   documents relating to the billing and payment histories of Oracle's customers, obtained by

                                  18   plaintiffs and analyzed by their financial expert, appeared to establish improper revenue

                                  19   adjustment. Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226, 1232–34

                                  20   (9th Cir. 2004). The Ninth Circuit credited the use of plaintiff's expert—a former financial

                                  21   analyst—who (1) had reviewed the billing and payment histories of some of Oracle's customers;

                                  22   (2) had actually spoken with Oracle employees regarding customer payments; and (3) had

                                  23   provided specific and detailed reporting of the statements of the Oracle employees. Id. at 1233.

                                  24   Nursing Home concluded that the complaint had described the witnesses (including plaintiff's

                                  25

                                  26   7
                                         In their opposition and at the hearing, counsel for Plaintiffs argued a “soft landing” theory—i.e.,
                                  27   that Defendants intentionally disclosed only some of the bad news before making the full
                                       disclosure so as to soften the negative reaction from the public. Opp. at 16. This theory is not
                                  28   pled in the SAC, is not supported by the FE statements, and appears to be based on speculation
                                       only.
                                                                                         15
                                   1   expert) “with sufficient particularity to establish that they were in a position to know Oracle's

                                   2   accounting practices.” Nursing Home, 380 F.3d at 1233 (citing Novak v. Kasak, 216 F.3d 300,

                                   3   314 (2d Cir. 2000)). The court added, however, that what was even more important was that the

                                   4   documents in which plaintiff’s expert relied “themselves appear to establish improper revenue

                                   5   adjustment.” Id. (emphasis added).

                                   6           Thus, based on Nursing Home and Zucco, district courts can consider allegations from

                                   7   experts if such factual allegations satisfy the same standard applied to confidential informants.

                                   8   See Browning v. Amyris, Inc., 2014 WL 1285175, at *19 (N.D. Cal. Mar. 24, 2014) (experts are

                                   9   evaluated just as confidential informants). Therefore, Mr. Yeung must meet the two-prong test of

                                  10   Zucco such that (1) his statements must be described with sufficient particularity to establish his

                                  11   reliability and personal knowledge; and (2) his statements must themselves be indicative of

                                  12   scienter.
Northern District of California
 United States District Court




                                  13           According to the SAC, Mr. Yeung has twenty-three years of experience in information

                                  14   technology (security, audit, risk assessment, and risk management) and IT operations. SAC ¶ 36.

                                  15   He reviewed three categories of information to reach his conclusion: (1) PayPal’s and TIO’s

                                  16   public statements on November 10 and December 1; (2) confidential statements set forth in the

                                  17   SAC, and (3) publicly available information concerning TIO’s breach.” Id. Mr. Yeung concluded

                                  18   that “PayPal and TIO’s conduct in response to the breach indicates that they were likely aware that

                                  19   all customer data had been potentially compromised as of November 10th.” Id. ¶ 37 (emphasis in

                                  20   original). He reached this conclusion because, to him, TIO’s customer’s personal and financial

                                  21   data are its most valuable information and are what criminals who breach such servers would

                                  22   immediately attempt to steal. Id.

                                  23           However, Mr. Yeung’s expert opinion fails to sufficiently strengthen the inference of

                                  24   scienter. There is also no allegation that Mr. Yeung was familiar with, much less had knowledge

                                  25   of, the specific security architecture of Defendants’ privacy network. In fact, the SAC coins Mr.

                                  26   Yeung’s conclusion as “the most reasonable assumption,” which appears to be merely a guess

                                  27   about the structure of Defendants’ network. Unlike the expert in Nursing Home, Mr. Yeung did

                                  28   not actually talk to employees at TIO or PayPal, nor did he review documents that—in and of
                                                                                         16
                                   1   themselves—demonstrate inconsistencies that were available to Mr. Kunze during the November

                                   2   Announcement. See Nursing Home, 380 F.3d at 1230 (“[t]he most direct way to show both that a

                                   3   statement was false when made and that the party making the statement knew that it was false is

                                   4   via contemporaneous reports or data, available to the party, which contradict the statement.”).

                                   5          The situation here is similar to a recent decision in this district wherein plaintiffs’ theory of

                                   6   securities fraud relied on the opinion of a non-testifying expert. In In re OmniVision Techs., Inc.

                                   7   Sec. Litig., 937 F. Supp. 2d 1090, 1108 (N.D. Cal. 2013, plaintiffs sued defendant for purportedly

                                   8   concealing the fact that it (a designer and supplier of semiconductors) lost a contract with Apple to

                                   9   Sony before the production of a new iPhone. Id. at 1094. Apple was the defendant’s largest

                                  10   customer. Id. Plaintiffs hired a non-testifying expert consultant to opine as to when Apple’s

                                  11   procurement process would have begun and when Apple would have started looking for

                                  12   alternative suppliers. Id. at 1095. Specifically, this expert was used to establish that because this
Northern District of California
 United States District Court




                                  13   iPhone had an extended product development cycle, Apple would have decided to use Sony

                                  14   components (and not the defendant’s components) on a date prior to the start of the class period.

                                  15   Id. at 1107. The OmniVision court found that the complaint’s reliance on this expert was

                                  16   “essentially an allegation made on information and belief without disclosing the actual basis” for

                                  17   its findings—i.e., no personal knowledge.

                                  18          Plaintiffs attempt to distinguish OmniVision by arguing that, there, the expert witness’s

                                  19   opinions were inadequate because “they were phrased in terms of what Apple ‘would have done’ .

                                  20   . . not facts about what Apple actually did.” Opp. at 15. But that is essentially what Mr. Yeung

                                  21   has done here—i.e., he is inferring what likely would have happened in the event of any breach.

                                  22          Even considered holistically with the SAC, Mr. Yeung’s conclusions do not support a

                                  23   finding of scienter. See Nursing Home, 380 F.3d at 1234 (“Considered separately, Plaintiffs'

                                  24   allegations may not create a strong inference of scienter. However, we must consider “whether

                                  25   the total of plaintiffs' allegations, even though individually lacking, are sufficient to create a strong

                                  26   inference that defendants acted with deliberate or conscious recklessness.”) (citing No. 84

                                  27   Employer-Teamster Joint Council Pension Tr. Fund v. Am. W. Holding Corp., 320 F.3d 920, 938

                                  28   (9th Cir. 2003)).
                                                                                          17
                                   1          Accordingly, Defendants’ motion to dismiss is GRANTED with prejudice. See Salameh

                                   2   v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013) (“A district court's discretion to deny leave

                                   3   to amend is ‘particularly broad’ where the plaintiff has previously amended.”).

                                   4   C.     Control Liability 20(a)

                                   5          For a Section 20(a) claim, Plaintiffs “must show that a primary violation was committed

                                   6   and that the defendant ‘directly or indirectly’ controlled the violator.” Paracor Fin., Inc. v. Gen.

                                   7   Elec. Capital Corp., 96 F.3d 1151, 1161 (9th Cir. 1996). “Section 20(a) claims may be dismissed

                                   8   summarily . . . if a plaintiff fails to adequately plead a primary violation of section 10(b).” Zucco

                                   9   Partners, LLC, 552 F.3d at 990. Plaintiffs’ Section 20(a) claim relies on the viability of a Section

                                  10   10(b) claim. As such, Defendants’ motion to dismiss Plaintiffs’ Section 20(a) claim is

                                  11   GRANTED with prejudice.

                                  12          In sum, the SAC is dismissed with prejudice. This order disposes of Docket No. 79.
Northern District of California
 United States District Court




                                  13          The Clerk is instructed to enter Judgment and close the file.

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: September 18, 2019

                                  18
                                  19                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         18
